COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Technox Engineering and Services Private Ltd. v. Sunwoo
                            Robotec Co., Ltd.
Appellate case number:      01-22-00006-CV
Trial court case number:    2020-06784
Trial court:                295th District Court of Harris County
       On December 20, 2021, appellant, Technox Engineering and Services Private Ltd.
(“Technox”) filed a “Notice of Accelerated Interlocutory Appeal” challenging the trial
court’s December 16, 2021 order denying its “Special Appearance and Motion to Dismiss
for Lack of Personal Jurisdiction.” See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a);
TEX. R. APP. P. 28.1(a).
        On June 20, 2022, Technox filed an “Emergency Motion to Stay Trial Court
Discovery.” In its motion, Technox states that, despite the pending appeal from the trial
court’s order, appellee, Sunwoo Robotec Co., Ltd. (“Sunwoo”), “propounded substantive
discovery” on Technox, including requests for production, requests for admission, “and a
litany of [i]nterrogatories.” According to Technox, its responses to this written discovery
are currently due by June 30, 2022. In its emergency motion, Technox requests that this
Court stay its obligation to respond to this discovery “pending disposition of the accelerated
appeal,” because “[i]n the event [Technox’s] pending interlocutory appeal is successful,
[it] will completely cease to be a party to the underlying case,” rendering the discovery
moot.
       On June 22, 2022, Sunwoo filed a “Response to Appellant’s Emergency Motion to
Stay Trial Court Discovery.” At the outset of its response, Sunwoo notes that Technox
“made no effort to confer with [appellee] about the relief sought in the emergency motion,
as the Texas Rules of Appellate Procedure require.” See TEX. R. APP. P. 10.1(a)(5).
Sunwoo goes on to argue that, in order to obtain a stay of trial court proceedings, Technox
“must demonstrate some undue prejudice or hardship beyond the interlocutory appeal’s
mere existence.” Sunwoo contends that “neither prejudice nor hardship” were established,
and Technox argued “only that it must expend effort to respond” to the discovery requests.
However, Sunwoo argues, “[t]his reason is not enough to support a stay.”
      Technox’s emergency motion to stay trial court discovery is denied.
      It is so ORDERED.

Judge’s signature: ___/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: __June 27, 2022____